DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/06/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner. 
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the Examiner on form PTO-892 or properly by Applicant in an IDS, they have not been considered. 
If the Applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.  
Drawings
The drawings are objected to because unlabeled non-descriptive representations are impermissible under 37 CFR 1.83(a) which states (bold for emphasis):
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.

Element(s) “27”, “30”, “50”, “60”, “70”, “90” (figs. 1 & 2; single instance on page sufficient; further labeling of #’ optional) need appropriate legends in the form of descriptive text labels in addition to any reference characters already present. Empty or not labeled rectangular boxes and non-descriptive representations of features are not descriptive, and therefore incomplete. The descriptive text labels should contain as few words as possible. See also 37 CFR 1.84(n) (conventional symbols), 1.84(o) (required descriptive legends), & 1.84(p) (standards for the text labels), and MPEP 608.02(b)(II)(¶ 6.22) (“descriptive text label”). Appropriate Correction is required. 
Figure(s) 1 & 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  See Prior Art cited to the PTO-892 as evidence thereof.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content, language, and format for an abstract of the disclosure:
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:
insufficient assistance to readers—including absence of mentioning preferred modifications/alternatives (such as chromatography, the sample containers as sample loops, and use in injection).
Appropriate correction is required.  See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. This may result in slightly longer titles, but the loss in brevity of title will be more than offset by the gain in its informative value in indexing, classifying, searching, etc. If a satisfactory title is not supplied by the applicant, the Examiner may, at the time of allowance, change the title by an Examiner’s amendment. See MPEP § 1302.04(a).
The following title is suggested: “SAMPLE HANDLING AND DISPATCHING INDIVIDUAL SAMPLE PACKAGES FOR HPLC”.
Claim Objections
Claim(s) 1-12 is/are objected to because of the following informalities:  
As to claim 1 and claim 8,
 the Examiner objects to unnecessary changes in nomenclature and suggests that “fluidic sample” should instead be “sample fluid” for nomenclatural consistency.
Dependent claim(s) of objected to claim(s) is/are likewise objected to. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 12,
 Applicant claims a “two dimensional fluid separation unit: that comprises both “a second fluid separation system for further chromatographically separating the separated compounds of the fluidic sample” and wherein the sampling unit is “configured to…inject the sample packages into a second liquid chromatography unit for further separating the injected sample packages” which is unclear as to the relationship between the second fluid separation system and the second liquid chromatography unit, and therefore the claim is incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  To the best understanding of the Examiner, the second liquid chromatography unit comprises/is the second fluid separation system.
Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by newly* cited Witt et al (US 20150204828 A1; hereafter “Witt”; *corresponds to Applicant cited WO 2014000778 A1).  
Applicant’s sampling unit (90) exemplary embodiment of fig. 3A on left, Witt fig. 5a on right

    PNG
    media_image1.png
    380
    358
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    438
    541
    media_image2.png
    Greyscale

The Examiner notes that while Witt’s embodiment of fig. 5 has been chosen to be used in these rejections (being merely arbitrarily chosen by being the first embodiment therein and including an extended description not explicitly repeated in the other embodiments where similar), the other embodiments (shown in figs. 6-8) likewise disclose the claimed subject matter wherein claimed features are similar or identical to respective features described with regard to fig. 5, and such features are referred to in Witt with the same reference signs or are not assigned with reference signs for the sake of clarity and the description of these features not repeated therein (see Witt: [0082], [0169], [0179]). The claims are therefore further rejected in the alternative over each of said embodiments.

Regarding independent claim 1,
 
 Witt discloses (fig. 1 shows the entire sample separation apparatus; fig. 3 shows the valve 114 thereof comprising the sampling unit portion and details thereof) a sampling unit (sampling unit of fig. 5, comprising fluidic valve 114) for handling a sample fluid (see fig. 1, fluidic sample 104), the sample unit (fig. 1, valve 114; fig. 5) comprising:
a sample container (container comprising storage paths including storage paths 182 and 194) having a length (length of path) and being configured to (so capable) receive and store the sample fluid (see fig. 1, fluidic sample 104), 
wherein a composition of the sample fluid (see fig. 1, fluidic sample 104) is not homogeneous over the length of the sample container (container comprising storage paths including storage paths 182 and 194) (see fig. 1 showing first separation unit 102 preceding sampling unit & valve 114; [0033] “gradient run”; [0054] “or example, it is possible that the first fluid drive varies a solvent composition over time so as to carry out a gradient run in the first separation unit”); and
a sample segment dispatching unit (components of rotational valve 114 for dispatching/passing sample downstream) configured 
to provide a plurality of individual sample packages of the fluidic sample (see fig. 1, fluidic sample), each contained in a respective volume segment (respective storage path) along the length (path) of the sample container (container comprising storage paths including storage paths 182 and 194), and 
to individually dispatch each of the plurality of individual sample packages for further processing in a fluid processing unit (see downstream components of fig. 1, inclusive of further separation unit 110 and detector 142) ([0153] moveable element of valve details; [0154] storage path and coupling to outlet details; [0066] “a detector for detecting the individual fractions and sub-fractions may be arranged downstream of the second separating unit”).
The Examiner additionally notes that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, Ex parte Masham, 2 USPQ2d - 164 7 (1987). See MPEP 2144(II). In the present case, the composition of fluid is an intended use, and likewise, receiving from upstream components and dispatching to downstream components are intended uses.

Regarding claim 2, which depends on claim 1,
 
 Witt discloses comprising at least one of:
the sample container (container comprising storage paths including storage paths 182 and 194) comprises an inlet and an outlet, and the length is between the inlet and the outlet (see fig. 5 showing inlets, outlets, and path lengths between);
the sample fluid (see fig. 1, fluidic sample 104) comprises a plurality of different compounds ([0035] “at least one compound of the fluidic sample”);
the sample fluid (see fig. 1, fluidic sample 104) comprises a plurality of different compounds having different distributions of concentration over the length of the sample container (container comprising storage paths including storage paths 182 and 194) ([0035] “at least one compound”; [0033], [0054] “gradient”);
the sample fluid (see fig. 1, fluidic sample 104) comprises a plurality of different compounds, each compound having a respective spatial concentration distribution along the length of the sample container (container comprising storage paths including storage paths 182 and 194) resulting from a previous sample processing selected from the group consisting of:
 
 a chromatographic separation ([0097] “first separation unit 102, e.g. a first chromatographic column”), 
 a flow reaction, 
 a chemical reaction, 
 a fermentation, and a sample withdrawal from a process fluid;
the sample fluid (see fig. 1, fluidic sample 104) comprises a plurality of different compounds being pre-fractionated by a previous chromatographic separation process ([0033] “primary separation sequence for separating the fluidic sample into a plurality of fractions”).
See Examiner note on independent claim pertaining to intended use, which is likewise applicable to similar aspects of intended use in this dependent claim. The Examiner asserts that Witt’s sampling unit is so capable of being utilized for any of these claimed intended uses.

Regarding claim 3, which depends on claim 1,
 
 Witt discloses further comprising a sample divider (divider of valve for the different storage paths) configured to divide the sample container (container comprising storage paths including storage paths 182 and 194) along its length into the plurality of the respective volume segments and to physically separate the plurality of respective volume segments, so that each respective separated volume segment contains a respective one of the plurality of individual sample packages, 
wherein the sample segment dispatching unit (components of rotational valve 114 for dispatching/passing sample downstream) is configured to individually access each of the plurality of respective volume segments, and to dispatch at least a portion of the respective sample package, contained in a respective volume segment accessed by the sample segment dispatching unit (components of rotational valve 114 for dispatching/passing sample downstream), for further processing in the fluid processing unit (see downstream components of fig. 1, inclusive of further separation unit 110 and detector 142) ([0066] “a detector for detecting the individual fractions and sub-fractions may be arranged downstream of the second separating unit”).

Regarding claim 4, which depends on claim 3,
 
 Witt discloses wherein: 
the sample divider (divider of valve for the different storage paths) comprises a valve (fluidic valve 114) comprising a plurality of sample loops (storage path elements of valve, inclusive of 114, 172, 174, 176, 188, 192, 196), 
wherein the valve (fluidic valve 114) is configured to have 
a first position (first position of fluidic valve) for serially coupling the plurality of sample loops (storage path elements of valve) to provide the sample container (container comprising storage paths including storage paths 182 and 194), and 
at least one second position (second position of fluidic valve) for decoupling and fluidically separating the plurality of sample loops (storage path elements of valve) from each other so that at least one of the fluidically separated plurality of sample loops (storage path elements of valve) can be accessed individually ([0060] “By rotating the rotor relative to the stator, a desired operation mode may be adjusted”; [0091] “FIG. 9a to FIG. 9h show the fluidic valve of FIG. 5a and FIG. 5b in the possible switching positions”; [0066] “a detector for detecting the individual fractions and sub-fractions may be arranged downstream of the second separating unit”).

Regarding claim 5, which depends on claim 4,
 Witt discloses comprising at least one of: 
wherein in the first position, the valve (fluidic valve 114) is configured for serially coupling the plurality of sample loops (storage path elements of valve) to provide the sample container (container comprising storage paths including storage paths 182 and 194) in that 
an input of a first sample loop (first storage path element) of the plurality of sample loops (storage path elements of valve) provides an input of the sample container (container comprising storage paths including storage paths 182 and 194), 
an input of a successive sample loop (successive storage path element) of the plurality of sample loops (storage path elements of valve) is coupled to an output of previous sample loop (previous storage path element) of the plurality of sample loops (storage path elements of valve), and 
an output of a last sample loop (last storage path element) of the plurality of sample loops (storage path elements of valve) provides an output of the sample container (container comprising storage paths including storage paths 182 and 194), 
with the length of the sample loop being provided between the input at the output of the sample container (container comprising storage paths including storage paths 182 and 194);
wherein the valve (fluidic valve 114) comprises a plurality of second positions, each second position providing access to a respective one of the plurality of sample loops (storage path elements of valve);
the valve (fluidic valve 114) comprises 
a stator (stator of valve 114), 
a first rotor (rotor of valve 114) configured to provide a rotational movement with respect to the stator ([0060] “when such a fluidic valve is configured as a rotary valve, it may be constituted by a stator and a rotor both having fluid conduits, wherein in an embodiment, the first valve member is the rotor and the second valve member is the stator. By rotating the rotor relative to the stator, a desired operation mode may be adjusted”), 
a first input port (see first inlet 116) for receiving the sample fluid (see fig. 1, fluidic sample 104) ([0101] “first inlet 116 of the fluidic valve 114 is fluidically coupled to the first fluid drive 106, as shown in FIG. 1”), 
a second input port (see second inlet 118) for receiving a flow of a mobile phase ([0102] “the fluidic valve 114 has a second inlet 118 fluidically coupled to the other of the first fluid drive 106 and the second fluid drive 112. For example, according to an embodiment, the second inlet 118 of the fluidic valve 114 is fluidically coupled to the second fluid drive 112, as shown in FIG. 1”; [0049] “the term "fluid drive" may particularly denote any kind of pump which is configured for delivery of a fluidic mobile phase and/or a fluidic sample along a fluidic path”), 
a second output port (fig. 5, second outlet 122) for outputting the flow of the mobile phase, 
a plurality of first couplers (coupling portions of valve for storage path elements and first inlet) for—in the first position—serially coupling the plurality of sample loops (storage path elements of valve) with each other and with the first input port (see first inlet 116), and 
a plurality of second couplers (coupling portions of valve for second inlet and second outlet) for coupling between the second input port (see second inlet 118) and the second output port (fig. 5, second outlet 122) for allowing the flow of the mobile phase between the second input port (see second inlet 118) and the second output port (fig. 5, second outlet 122);
wherein the valve (fluidic valve 114) comprises 
a stator (stator of valve 114), 
a first rotor (rotor of valve 114) configured for providing a rotational movement with respect to the stator (stator of valve 114), 
a first input port (see first inlet 116) for receiving the sample fluid (see fig. 1, fluidic sample 104) or a flow of a mobile phase, 
a first output port (fig. 5, first outlet 120) for outputting the content of the sample container (container comprising storage paths including storage paths 182 and 194) or the content of the respectively connected loop (storage element).

Regarding claim 6, which depends on claim 1,
 
 Witt discloses wherein the sample segment dispatching unit (components of rotational valve 114 for dispatching/passing sample downstream) is configured to pressurize the sample container (container comprising storage paths including storage paths 182 and 194) and to sequentially push out of the sample container (container comprising storage paths including storage paths 182 and 194) each individual sample package of the plurality of individual sample packages ([0035] “fluid for conducting the fluidic sample with a high pressure”; [0045] “pressure equilibration”; [0065] “the fluidic valve is switchable so that pressure conditions in the first separation unit and in the second separation unit remain basically constant upon switching”; [0066] “a detector for detecting the individual fractions and sub-fractions may be arranged downstream of the second separating unit”).

Regarding claim 7, which depends on claim 6,
 
 Witt discloses further comprising:
a fluidic junction (fluidic junction of valve connecting to column) with a mobile phase flow path providing a flow of a mobile phase at a mobile phase pressure (see fig. 1 showing mobile phase fluid drives), 
wherein the fluidic junction (fluidic junction of valve connecting to column) is in fluidic communication with a chromatographic column (see column shown in fig. 1) for separating compounds of the sample fluid (see fig. 1, fluidic sample 104) and with the sample segment dispatching unit (components of rotational valve 114 for dispatching/passing sample downstream);
wherein the sample segment dispatching unit (components of rotational valve 114 for dispatching/passing sample downstream) is configured 
to pressurize the sample container (container comprising storage paths including storage paths 182 and 194) to a pressure matching the mobile phase pressure ([0035] “fluid for conducting the fluidic sample with a high pressure”; [0045] “pressure equilibration”; [0065] “the fluidic valve is switchable so that pressure conditions in the first separation unit and in the second separation unit remain basically constant upon switching”), and 
to sequentially push out each individual sample package of the plurality of individual sample packages from the sample container (container comprising storage paths including storage paths 182 and 194) into the mobile phase flow path via the fluidic junction (fluidic junction of valve connecting to column) ([0066] “a detector for detecting the individual fractions and sub-fractions may be arranged downstream of the second separating unit”; [0076] “conduct the mobile phase through the system”).

Regarding claim 8, which depends on claim 1,
 
 Witt discloses an injector (fig. 1, comprising injection device 108) configured for introducing a sample fluid into a mobile phase in a fluid processing unit (see downstream components of fig. 1, inclusive of further separation unit 110 and detector 142) ([0098] “the sample separation apparatus 100 is a liquid chromatography apparatus and the fluid flow into which the fluidic sample 104 is injected by the injection device 108, is a mobile phase”), the injector comprising:
the sampling unit (sampling unit of fig. 5) of claim 1 (see analysis of independent claim 1) configured to 
receive the sample fluid (see fig. 1, fluidic sample 104), provide a plurality of individual sample packages of the fluidic sample (see fig. 1, fluidic sample 104), and 
individually inject each of the plurality of individual sample packages into the mobile phase for further processing in the fluid processing unit (see downstream components of fig. 1, inclusive of further separation unit 110 and detector 142) ([0066] “a detector for detecting the individual fractions and sub-fractions may be arranged downstream of the second separating unit”; [0076] “conduct the mobile phase through the system”).

Regarding claim 9, which depends on claim 1,
 
 Witt discloses a fluid processing unit (fig. 1, comprising detector 142) for processing a sample fluid (see fig. 1, fluidic sample 104), the fluid processing unit (fig. 1) comprising:
the sampling unit (sampling unit of fig. 5) of claim 1 (see analysis of independent claim 1), configured to individually dispatch each of the plurality of individual sample packages for further processing in the fluid processing unit (see downstream components of fig. 1, inclusive of further separation unit 110 and detector 142) ([0066] “a detector for detecting the individual fractions and sub-fractions may be arranged downstream of the second separating unit”), 
wherein the fluid processing unit (see downstream components of fig. 1, inclusive of further separation unit 110 and detector 142) is one of ([0035]):
a chromatography unit for chromatographically separating compounds in the sample packages ([0035] “liquid chromatography” and “configured to analyze at least one physical, chemical and/or biological parameter of at least one compound of the fluidic sample”);
a two-dimensional chromatography unit for chromatographically separating a fluidic sample in a first chromatography dimension and providing the separated fluidic sample as the sample fluid (see fig. 1, fluidic sample 104) to the sampling unit (sampling unit of fig. 5) for injecting the sample packages into a second chromatography unit for further separating the injected sample packages ([0035] “two-dimensional liquid chromatography sample separation apparatus”);
a liquid chromatography unit for chromatographically separating liquid compounds in the sample packages ([0035] “liquid chromatography” and “configured to analyze at least one physical, chemical and/or biological parameter of at least one compound of the fluidic sample”);
a two-dimensional liquid chromatography unit for chromatographically separating a liquid sample in a first chromatography dimension (via first separation unit 102) ([0097] “e.g. a first chromatographic column”) and providing the separated liquid sample as the sample fluid (see fig. 1, fluidic sample 104) to the sampling unit (sampling unit of fig. 5) for injecting the sample packages into a second chromatography unit (fig. 1, second separation unit 110) ([0099] “e.g. a second chromatographic column”) for further separating the injected sample packages ([0035] “two-dimensional liquid chromatography sample separation apparatus”); 
a fractionating unit for fractionating compounds of the sample packages ([0033] “first separation unit to execute a primary separation sequence for separating the fluidic sample into a plurality of fractions; controlling the second separation unit to execute at least one secondary separation sequence for further separating at least a part of the plurality of fractions”);
an analyzing unit (fig. 1, detector 142) for analyzing the sample packages ([0074] “different fractions of an analyte may be separated, examined and/or analyzed”; [0038] “data processing system such as a computer”); and
a mass spectrometer unit comprising a mass spectrometer ([0035] “mass spectroscopy device”).

Regarding claim 10, which depends on claim 1,
 
 Witt discloses a fluid separation system (fig. 1) for separating compounds of a sample fluid (see fig. 1, fluidic sample 104) in a mobile phase ([0049] “mobile phase”), the fluid separation system (fig. 1) comprising: 
a mobile phase drive (fig. 1, first and second fluid drives 106 and 112) configured to drive the mobile phase through the fluid separation system (fig. 1) ([0102] “the fluidic valve 114 has a second inlet 118 fluidically coupled to the other of the first fluid drive 106 and the second fluid drive 112. For example, according to an embodiment, the second inlet 118 of the fluidic valve 114 is fluidically coupled to the second fluid drive 112, as shown in FIG. 1”; [0049] “the term "fluid drive" may particularly denote any kind of pump which is configured for delivery of a fluidic mobile phase and/or a fluidic sample along a fluidic path”); 
the sampling unit (sampling unit of fig. 5) of claim 1 (see analysis of independent claim 1), configured to introduce the sample fluid (see fig. 1, fluidic sample 104) into the mobile phase ([0099] “sample separation apparatus comprises a second fluid drive 112 configured for generating a fluid flow for conducting the fluidic sample 104 or at least parts thereof, after treatment by the first separation unit 102, through the second separation unit 110”); and 
a separation unit (first and second separation units 102 and 110) configured to separate compounds of the sample fluid (see fig. 1, fluidic sample 104) in the mobile phase.

Regarding claim 12, which depends on claim 1, as best understood,
 
 Witt discloses a two-dimensional fluid separation system (fig. 1) for separating compounds of a fluidic sample (see fig. 1, fluidic sample 104)  ([0035] “two-dimensional liquid chromatography sample separation apparatus”), the two-dimensional fluid separation system (fig. 1) comprising: 
a first fluid separation system (system comprising separation unit 102) for chromatographically separating compounds of the fluidic sample (see fig. 1, fluidic sample 104);
a second fluid separation system (system comprising separation unit 110) for further chromatographically; and
 the sampling unit (fig. 5) of claim 1 (see analysis of independent claim 1), configured to receive the separated fluidic sample (see fig. 1, fluidic sample 104) from the first fluid separation system (system comprising separation unit 110) as the sample fluid (see fig. 1, fluidic sample 104) and to inject the sample packages into a second liquid chromatography unit (unit comprising separation unit 110) for further separating the injected sample packages.

Regarding independent claim 13,
 
 Witt discloses a method of handling a sample fluid (see fig. 1, fluidic sample 104), the method comprising:
receiving and storing the sample fluid (see fig. 1, fluidic sample 104) in a sample container (container comprising storage paths including storage paths 182 and 194) having a length (path length), 
wherein a composition of the sample fluid (see fig. 1, fluidic sample 104) is not homogeneous over the length of the sample container (container comprising storage paths including storage paths 182 and 194) (see fig. 1 showing first separation unit 102 preceding sampling unit & valve 114; [0033] “gradient run”; [0054] “or example, it is possible that the first fluid drive varies a solvent composition over time so as to carry out a gradient run in the first separation unit”); 
providing a plurality of individual sample packages of the fluidic sample (see fig. 1, fluidic sample 104), 
each contained in a respective volume segment along the length of the sample container (container comprising storage paths including storage paths 182 and 194); and 
individually dispatching each of the plurality of individual sample packages for further processing in a fluid processing unit (see downstream components of fig. 1, inclusive of further separation unit 110 and detector 142) ([0066] “a detector for detecting the individual fractions and sub-fractions may be arranged downstream of the second separating unit”).


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 11 and 14 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Witt.

Regarding claim 11, which depends on claim 1,
 
 Witt teaches further comprising at least one of:
a detector (fig. 1, detector 142) configured to detect separated (via first and second separation units 102 and 110) compounds of the sample fluid (see fig. 1, fluidic sample 104);
a collection unit (fig. 1, collection site 144) configured to collect separated compounds of the sample fluid (see fig. 1, fluidic sample 104);
a data processing unit (not shown in fig. 1, though at once envisaged, see detector 142) configured to process data received from the fluid separation system ([0038] “data processing system such as a computer”) (additional obviousness analysis follows);
a degassing apparatus configured to degas the mobile phase (Witt is silent).
With further regards to the data processing unit, while the reference does not expressly show all of the above claimed features clearly in a single depicted embodiment as a single figure, either one of ordinary skill in the art would at once envisaged the
 combination from the generic teachings thereof and/or specific possible choices of the structural components
 thereof, or, in the alternative, it at least would have been obvious to one of ordinary skill in the art before
 the effective filing date of the claimed invention to nevertheless so combine the above features for the
 purpose and combinations as proposed by said reference and as analyzed by the Examiner
 including the citations and/or Examiner comments provided above in reference to the claimed features.
 Pertinently, the Examiner further notes that "Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness", see Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009). More particularly, it is Examiner’s position that it would have been obvious to one of ordinary skill in the art before
 the effective filing date of the claimed invention to combine Witt’s controller ([0130] “controller 250 comprises a data processing system 252 for executing a computer program adapted to execute a method according to one or more embodiments of the herein disclosed subject matter”; [0078]) with Witt’s other embodiments discloses therein (including the embodiment of fig. 1) for the expected purpose of automated and/or more advanced control and/or for the expected advantage of computerized analysis of the results of the separations. 
With further regards to the degassing apparatus, the Examiner takes Official Notice that degassers are conventional in the art and well-known for reducing the amount of dissolved gas in a mobile phase, and, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a conventional degasser with Witt’s system for the aforementioned reasons, thereby improving quantitative analysis.

Regarding claim 14, which depends on claim 13,
 
 Witt teaches/suggests (at once so envisaged) a non-transitory computer-readable medium (data carrier for computer program/software ), comprising instructions (software) stored thereon, that when executed on a processor (not shown in fig. 1, though at once envisaged, see detector 142) ([0038] “a software program or product is provided, preferably stored on a data carrier, the software program or product being adapted for executing a method to one or more embodiments of the herein disclosed subject matter, when run on a data processing system such as a computer; [0078]; additional obviousness analysis follows), perform the steps of the method of claim 13.
While the reference does not expressly show all of the above claimed features clearly in a single depicted embodiment as a single figure, either one of ordinary skill in the art would at once envisaged the
 combination from the generic teachings thereof and/or specific possible choices of the structural components
 thereof, or, in the alternative, it at least would have been obvious to one of ordinary skill in the art before
 the effective filing date of the claimed invention to nevertheless so combine the above features for the
 purpose and combinations as proposed by said reference and as analyzed by the Examiner
 including the citations and/or Examiner comments provided above in reference to the claimed features.
 Pertinently, the Examiner further notes that "Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness", see Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009). More particularly, it is Examiner’s position that it would have been obvious to one of ordinary skill in the art before
 the effective filing date of the claimed invention to combine Witt’s software embodiment with Witt’s other embodiments discloses therein (including the embodiment of fig. 1) for the expected purpose of distributable automated/computerized control/analysis with Witt’s method, and thus providing commercial and/or logistical advantages.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Primary Examiner, Art Unit 2856